Citation Nr: 0011197	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-51 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of a VA home loan guaranty 
indebtedness.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from July 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision of the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that decision, the RO declined the 
appellant's request for waiver of a VA home loan guaranty 
indebtedness as untimely filed.  The Board remanded this case 
in August 1998 and June 1999.

The Board notes that, by letter dated in February 2000, an 
attempt was made to contact the appellant in order to clarify 
his representation in this appeal.  In this respect, he 
listed the Missouri Veterans Commission as his representative 
although jurisdiction of the case resides with the North 
Little Rock, Arkansas RO.  He was provided a VA Form 21-22 
and notified that the Board would defer adjudication for a 
30- day period in order to allow him to respond, otherwise 
the Board would proceed with his appeal without 
representation.  The appellant has failed to respond to the 
February 2000 letter in a timely manner, and the Board will 
proceed accordingly.

FINDINGS OF FACT

1.  In December 1994, a VA debt was established against the 
appellant as a result of foreclosure of a home loan guaranty. 

2.  On February 27, 1995, the appellant received written 
notice of his VA loan guaranty indebtedness from VA by means 
of a Certified Mail-Return Receipt letter.

3.  In July 1996, the RO received from the appellant a 
request for waiver of loan guaranty indebtedness.


CONCLUSION OF LAW

The appellant did not timely request waiver of his VA loan 
guaranty indebtedness established in December 1994.  
38 U.S.C.A. § 5302(b) (West 1991 and Supp. 1998); 38 C.F.R. 
§ 1.964(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that his request for 
waiver of loan guaranty indebtedness should be adjudicated on 
the merits.  The documentation of record shows that, in 
December 1994, a VA debt was established against the 
appellant as a result of foreclosure of a home and subsequent 
payment of loan guaranty by VA to the lender. On February 27, 
1995, the appellant signed a certified receipt letter sent by 
VA.  The Chief of VA Debt Management Center has certified 
that the package sent to the appellant included a "Notice of 
Rights," a sample copy of which has been associated with the 
record.  The RO responded to the appellant's request for an 
explanation of his home loan default by letter dated in May 
1996.  A waiver request from the appellant was received in 
July 1996.  At that time, he did not allege that he 
previously applied for a waiver.

Where a debtor receives written notice of VA loan guaranty 
indebtedness by means of Certified Mail- Return Receipt 
Requested, an application for relief, in the form of a 
request for waiver of indebtedness, shall be made within one 
year after the date of receipt of such written notice.  
38 U.S.C.A. § 5302(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 1.964(e) (1999).  In his Form 9 filing dated in December 
1996, the appellant did not dispute the fact that he received 
notice of his VA indebtedness by way of Certified Registered 
Mail.  He contends, however, that he sent the required 
paperwork, to include a Financial Report Statement Form 20-
5655, "to the address shown" within 180- days.  However, in 
June 1999, the VA Debt Management Center, which included its 
address on the "Notice of Rights" sent in February 1995, 
informed the RO that they had never received a request for 
waiver by the appellant, either by way of mail correspondence 
or phone.  Review of the claims folder, the loan guaranty 
folder and the records of the Debt Management Center fails to 
reveal any communication which may be construed as an 
application for a request for waiver prior to July 1996.

Based upon the above, the Board must conclude that the 
appellant did not timely request waiver of his VA loan 
guaranty indebtedness established in December 1994.  In so 
deciding, the Board is cognizant of the appellant's 
contention that he sent a waiver request to the RO in the 
appropriate time frame.  As noted above, the RO's 
jurisdiction to consider waiver of indebtedness is predicated 
upon the appellant filing an "application" for relief 
within one year after the date of receipt of his receipt of 
the certified letter.  A claim for VA benefits must be 
submitted in the form prescribed by the Secretary, see 
38 U.S.C. § 5101(a), and the word application refers to "a 
formal or informal communication in writing" that 
demonstrates an intent to apply for an identified benefit.  
See 38 C.F.R. §§ 3.1(p), 3.155a (1999).  The appellant's 
allegations that he filed a timely application, in and of 
themselves, are insufficient to supplant the regulatory 
requirements of the submission of a written formal or 
informal claim.  See 38 U.S.C.A. § 5101(a) (West 1991); see 
generally Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

ORDER

The request for waiver of loan guaranty indebtedness is 
denied as untimely filed.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

